Citation Nr: 1000374	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-20 684	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for glaucoma, to 
include as secondary to service connected diabetes mellitus.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1968 to January 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for diabetes mellitus, rated 20 percent 
and denied service connection for glaucoma.  In March 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  In May 2008 these matters were remanded for further 
development.

The issue of service connection for glaucoma is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDINGS OF FACT

Prior to August 10, 2009, the Veteran's diabetes mellitus is 
not shown to have required insulin treatment and/or 
regulation of activities; from August 10, 2009, the  diabetes 
mellitus is shown to have required insulin, a restricted 
diet, and regulation of activities; at no time during the 
appeal period is the diabetes mellitus shown to have been 
manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider. 


CONCLUSION OF LAW

The Veteran's diabetes warrants a "staged" increased rating 
of 40 percent, effective August 10, 2009.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119; 
Diagnostic Code (Code) 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  Upon receipt of a complete or substantially 
complete application for benefits, VA is  required to notify 
the claimant and his or her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  

This appeal is from the initial rating assigned with a grant 
of  service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
statutory notice has served its purpose, and its application 
is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  An April 2005 statement of the case (SOC), and 
subsequent supplemental SOCs (SSOC) provided notice on the 
"downstream" issue of an increased initial rating, and 
readjudicated the matter after the Veteran had opportunity to 
respond and after further development was completed.  He has 
not alleged that he is prejudiced by a notice defect.  See 
Goodwin v. Peake, 22. Vet. App. 128 (2008).

The Veteran's service treatment records are associated with 
the claims file, and pertinent postservice VA and private 
treatment records have been secured.  VA has arranged for the 
Veteran to be examined.  He has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.
B.		Factual Background, Legal Criteria and Analysis

VA treatment records from 2001 to 2005, in part, show ongoing 
treatment for diabetes mellitus, to include with oral 
hypoglycemics and diabetic diet.  Records dated prior to the 
date of an August 2009 VA examination do not mention 
restriction of activities or use of insulin.  On March 2004 
VA examination, it was noted that the Veteran's Type 2 
diabetes mellitus was under control with oral hypoglycemics 
and diet.

On August 2009 VA examination, the Veteran did not report 
hospitalizations for ketoacidosis, hyperglycemic, 
hyperosmolar metabolic condition, or profound hypoglycemia.  
He reported mild hypoglycemic events, usually at noon time.  
He indicated that such episodes occurred after strenuous 
physical exertion.  His activities (strenuous exertion) were 
modified to avoid the hypoglycemic events.  The examiner 
noted that review of the current status of the diabetes found 
that it was not controlled on maximum dosage of oral 
hypoglycemic agents and diabetic diet [i.e., alone].  The 
Veteran was to be started on Insulin treatment.  It was noted 
that the Veteran was unemployed because his employer went 
bankrupt, and consequently he was laid off.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of  
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is to be assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Diabetes mellitus is rated under Code 7913, which provides 
for a 10 percent rating when the disease is managed by a 
restricted diet only; a 20 percent rating when insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet are required; a 40 percent rating when 
insulin, a restricted diet, and regulation of activities are 
required; and a 60 percent rating when insulin, a restricted 
diet and regulation  of activities are required, along with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be  compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent  
evaluation.  38 C.F.R. § 4.119.  Noncompensable complications 
are considered part of the diabetic process under Code 7913.  
See Note 1 to Code 7913. 

As of August 10, 2009 (the date of the VA examination noting 
the Veteran's regulation of activities), the Veteran's 
diabetes is shown to have required insulin, a restrictive 
diet, and regulation of activity.  It was noted that the 
diabetes was not controlled by diet and maximum oral 
hypoglycemic agents, and that insulin and regulation of 
strenuous activity (to avoid hypoglycemic events) were to be 
initiated.  Accordingly, a 40 percent rating is warranted for 
the diabetes from that date.  A 40 percent rating is not 
warranted prior to that date, as it was not shown that the 
diabetes mellitus required insulin or restriction/regulation 
of activities. 

The Veteran and his representative have specifically sought 
the 40 percent rating for diabetes (which this decision 
awards).  The Board  has also considered whether a rating in 
excess of 40 percent is warranted for any period of time 
under consideration, and has found that the next higher (60 
percent) rating is not  warranted at any time during the 
appeal period.  There is no evidence of record that in 
addition to insulin, dietary restriction, and 
restriction/regulation of activities there  have also been 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or that the diabetes has required 
twice a month visits to a diabetic care provider.   

The Board has also considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is necessary.  As all 
symptoms (and associated impairment) demonstrated are 
encompassed by schedular criteria for the rating assigned, 
those criteria are not shown to be inadequate.  Furthermore, 
the disability picture presented by the diabetes mellitus is 
not exceptional.  There is nothing in the record to suggest 
that the disability is incapacitating or that it has 
significantly interfered with daily activity or employment.  
Consequently, referral for extraschedular consideration is 
not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran has reported that he is unemployed 
because he was laid off when his employer became bankrupt,  
the matter of entitlement to a total disability rating based 
on individual unemployability is not raised by the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A staged increased rating of 40 percent, effective August 10, 
2009, is granted for the Veteran's diabetes, subject to the 
regulations governing payment of monetary awards.


REMAND

On March 2004 VA examination, an optometrist, found that the 
Veteran had slightly high intraocular pressure with an 
asymmetric cup-to-disk ratio, and therefore he had borderline 
glaucoma findings with an open angle.  He noted:

"With respect to the [Veteran's] claim for glaucoma, 
based upon the current examination, the [Veteran] does 
not currently meet the criteria for a diagnosis of 
glaucoma.  However, he may be at risk for developing 
glaucoma based upon the findings of slightly high 
intraocular pressures with an asymmetric cup-to-disk 
ratio."

On August 2009 VA examination, the examiner noted borderline 
narrow angle glaucoma, but did not offer an opinion as to its 
etiology (and specifically whether there was a nexus to the 
service-connected diabetes).  Hence, an examination to secure 
such opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an ophthalmologist to 
determine whether or not the glaucoma 
found on August 2009 VA examination was 
caused or aggravated by his service 
connected diabetes mellitus or is 
otherwise related to his service.  The 
Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated tests or 
studies must be completed.  The examiner 
must explain the rationale for the opinion 
given.

2.  The RO should then readjudicate the 
claim of service connection for glaucoma.  
If it remains denied, the RO should issue 
an appropriate SSOC, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the  Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


